In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-22-00055-CV

SETH BOOKOUT, LESLYE ROMERO,                §   On Appeal from the 141st District
AND RYAN GALLAGHER, Appellants                  Court

                                            §   of Tarrant County (141-329494-21)
V.
                                            §   November 23, 2022
JONATHAN SHELLEY AND STEDFAST               §   Memorandum Opinion by Justice
BAPTIST CHURCH, Appellees                       Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and Appellants’

argument—raised for the first time on appeal—that the trial court lacks subject matter

jurisdiction based on the ecclesiastical abstention doctrine.

      For the reasons set forth in our memorandum opinion of even date herewith,

this court holds that Appellants’ first issue pertaining to the ecclesiastical abstention

doctrine should be sustained in part and overruled in part. Accordingly, it is ordered

that the trial court may properly exercise subject matter jurisdiction over this case;

provided, however, that the ecclesiastical abstention doctrine deprives the trial court
of subject matter jurisdiction to hear defamation claims predicated on the following:

(1) any of Seth Bookout’s statements referring to Stedfast Baptist Church as a “cult”

or to Pastor Jonathan Shelley as a “cult leader” and (2) any of Bookout’s statements

referring to Shelley as a “sodomite” or similar statements by Bookout that according

to Shelley “suggest that [Shelley] engage[s] in sexual activities that are condemned by

the doctrines of [his] [c]hurch.”

       This court further holds that there was no error in the trial court’s order

denying Appellants’ motion to dismiss. Accordingly, it is ordered that the trial court’s

order is affirmed.

       It is further ordered that Appellants Bookout, Leslye Romero, and Ryan

Gallagher shall pay all costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel